DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/15/2021, is acknowledged. Claim 1 is amended. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0055588 (“Kamat”) in view of US 2012/0234440 (“Miyata”; of record).
Regarding claim 1, Kamat teaches a method for producing a high-strength aluminum alloy extruded product ([0010]), comprising: casting a billet using an aluminum alloy ([0010], L 2-3; Fig. 5, #122), homogenizing the billet ([0010], L 3; Fig. 5, #124) and then extruding the homogenizing billet without being cooled ([0010], L 4 & 11-12; Fig. 5, #126), and then quenching the extruded product after extrusion ([0010], L 5-7); and then performing a thermal treatment ([0048]; Fig. 2, #300).
It is noted that Kamat teaches that the thermally treating step may be completed in an aging furnace ([0052], L 1-7). Thus, the Examiner asserts that the thermally treating step of Kamat and the artificial aging step of the instant claim are equivalent processing steps to one another.
With respect to the composition of the aluminum alloy which is processed, Kamat teaches a composition (Zn: [0105], L 3-5 & [0106], L 7-8; Mg: [0108], L 4-5 & 7-8; Cu: [0109], L 1-2 & 9-11; Zr: [0111], L 4-6; Ti: [0112], L 4-5; Mn: [0111], L 6-8) which is compared to that of the instant claim in Table 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the alloy composition taught by Kamat encompasses or overlaps each claimed compositional range for all constituents of the claimed composition.
It is noted that Kamat teaches composition in terms of weight percentage, whereas the instant claim is in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting from one unit to the other, and would have expected the ranges to overlap in the exact same manner upon doing so.
Further, it is noted that as Kamat teaches that the only elements which are always required are Zn and Al ([0104], L 1-4), the closed composition of the instant claim does not distinguish over the prior art, as Kamat does not require the presence of any alloying elements which are precluded as required by the closed composition of the instant claim.
Kamat does not explicitly teach a cooling rate at which the extruded product is cooled after extrusion.
Miyata teaches a method for producing a high strength aluminum alloy extruded product ([0001]) comprising the same steps as both Kamat and the instant claim. Further, Miyata teaches after casting, homogenizing the billet ([0010], L 3-4; [0011], L 5-7; [0013], L 3-4; [0025]-[0026]) extruding the homogenized billet without being cooled ([0010], L 3-5; [0011], L 7-8; [0013], L 4-5; [0025]-[0026]), and cooling an extruding product immediately after the extrusion at an average rate equal to or higher than 100°C/min ([0011], L 8-9; [0027]). Miyata teaches that at cooling rates of less than 100°C/min during quenching, dissolved Mg and Zn start to precipitate in the cooling step so as to become coarsened precipitates, and therefore the extruded material cannot be 
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Miyata, and conduct quenching at a cooling rate of greater than 100°C/min. By conducting quenching at a rate of 100°C/min or greater, the detrimental effect of coarsened Mg and Zn precipitates causing a prevention in the increase in strength of the extruded material can be avoided.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the cooling rate taught by Kamat in view of Miyata (equal to or higher than 100°C/min) overlaps with the cooling rate as claimed (70-500°C/min).

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0055588 (“Kamat”) in view of US 2012/0234440 (“Miyata”; of record) as applied to claim 1, and further in view of US 2008/0299000 (“Gheorghe”; of record).
Regarding claim 2, Kamat does not explicitly teach a casting rate when casting the billet, nor does it teach an average crystal grain size of a cast structure.
Gheorghe teaches aluminum alloy products having a similar composition ([0034]) to that of Kamat, and a method of making these products ([0002]). Gheorghe teaches that during casting of a billet, the casting is preferably cast at a rate of 2 to 4 inches per minute ([0038], L 6-9), equivalent to 50.8-101.6 mm/min. Moreover, Gheorghe teaches that casting at this rate provides a controlled microstructure/grain size ([0038], L 1-4) and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product ([0038], 
It would have been obvious to an ordinarily skilled artisan to incorporate the casting rate, which results in an as-cast average grain size of 50-200 microns, into the processing method taught by modified Kamat. Casting at the taught rate provides a controlled microstructure/grain size and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product.
The Examiner notes that the casting rate (50.8-101.6 mm/min) and as-cast average grain size (50-200 microns) taught by modified Kamat each fall within the casting rate (50 mm/min or more) and average crystal grain size of a cast structure (300 microns or less) as claimed.
Regarding claim 3, Kamat teaches that the thermally treating step, drawn by the Examiner to be equivalent to the claimed artificial aging step, may include a plurality of treatment steps, such as treating at a first temperature for a first period of time, and treating at a second temperature for a second period of time. The first temperature may be higher or lower than the second temperature, and the first period of time may be shorter or longer than the second period of time.
Kamat does not explicitly teach a temperature range and time range for each stage of the thermally treating step, beyond the fact that the temperature should not exceed a recrystallization temperature, and could be done within a temperature range of 150-400°F ([0051], L 11-15), or approximately 66-204°C.
Miyata teaches a method for producing a high strength aluminum alloy extruded product ([0001]) comprising the same steps as both Kamat and the instant claim. Miyata teaches a step of artificial aging after extruding/cooling the aluminum alloy product ([0011], L 9-11; [0024], L 6; [0028]). Miyata teaches that the artificial aging may be a two-stage heat treatment ([0028], L 3-4), aging treatment after quenching, dissolved Zn and Mg can be precipitated in full measure as a precipitate of Mg2Zn having a size that can improve strength ([0013], L 9-12).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Miyata, and conduct a two-stage heat treatment including a first stage performed at 60-110°C for 2-12 hours and a second stage performed at 110-130°C for 12-30 hours as the “thermally treating step” of the method taught by Kamat, for a calculated total heat treatment time of 14-42 hours. Such an artificial aging heat treatment permits dissolved Zn and Mg to be precipitated in full measure as a precipitate of Mg2Zn, having a size that can improve strength.
The Examiner notes that the taught temperature and time of the first and second heat treatment stages, as well as the overall total heat treatment time overlap with the claimed parameters. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, Kamat teaches that the high-strength aluminum alloy products obtained by the taught method may have an ultimate tensile strength of at least 64 ksi ([0139], L 1-3), equivalent to at least 441 MPa, and a tensile yield strength of at least 61 ksi ([0138], L 1-3), equivalent to at least 421 MPa. 
It is noted that the “tensile yield strength” which Kamat teaches is written as “R0.2”, which the Examiner has drawn to be equivalent to the claimed “0.2% proof stress”. “0.2% proof stress” is known in the art to be equivalent to the term “0.2% offset yield strength”, or in other words, the amount of stress that results in a plastic strain of 0.2%. Such a property is known to be the most common avenue by which yield strength is displayed in the art. Thus, Kamat teaches property 

Response to Arguments
Applicant’s remarks filed 12/15/2021 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 1 distinguishes over the prior art rejection of record, based on the combination of the Senkov and Miyata references. The Examiner finds this argument persuasive, and as such, all grounds of rejection of claims 1 – 4 under 35 USC 103 have been withdrawn.
Upon further search and consideration, new grounds of rejection have been presented, citing the Kamat reference as a primary reference. Applicant’s arguments are not of relevance to this new ground of rejection. As such, the new prima facie case of obviousness is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735